UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4379


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

     v.

TOMMY EDWARD YOUNG, SR.,

                Defendant – Appellant.


                             No. 11-4380


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

     v.

TOMMY EDWARD YOUNG, JR.,

                Defendant – Appellant.


Appeals from the United States District Court for the Southern
District of West Virginia, at Charleston.   Thomas E. Johnston,
District Judge. (2:09-cr-00223-1; 2:09-cr-00223-2)


Argued:   March 20, 2012                    Decided:    April 30, 2012


Before MOTZ and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
ARGUED: Matthew A. Victor, VICTOR VICTOR & HELGOE LLP,
Charleston,   West  Virginia;   Jane   Moran,  Williamson,  West
Virginia, for Appellants.     Susan M. Robinson, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.
ON BRIEF: R. Booth Goodwin II, United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

                 A jury convicted Tommy Edward Young, Sr. and Tommy

Edward Young, Jr. (the “Youngs”) of conspiracy to transport and

sell stolen property and vehicles, in violation of 18 U.S.C. §

371,       as    well    as   substantive     counts      arising    out     of   specific

thefts.          The district court sentenced Young, Sr. to 132 months

imprisonment and Young, Jr. to 58 months imprisonment.                            In this

consolidated            appeal,    the    Youngs   contend,    among    other      things,

that       the    district        court   erred    in     denying    their    motion   to

suppress evidence obtained pursuant to two searches of their

property.         For the reasons below, we affirm. 1

                 During the course of an investigation into the Youngs

regarding         stolen      property,     the    Clay    County    Sheriff’s     Office

performed two searches of the Youngs’ property.                        Upon receiving

a tip from the Youngs’ neighbor, the Sheriff’s Office performed

the first search on March 10, 2006.                       After aerial surveillance

confirmed the presence of a mini-excavator, the Sheriff’s Office

recovered         the      excavator       near    the     Youngs’    property      line.

However, no one could confirm whether the excavator was actually

located on the Youngs’ property. 2

       1
            The Youngs raise six other issues, none of which has
merit.
       2
       The Youngs do not challenge the constitutionality of the
aerial surveillance.


                                              3
              The second search occurred two weeks later when the

Sheriff’s Office responded to a tip regarding potential stolen

property located approximately one-quarter mile from the Youngs’

residence.          When driving along a road that was used by people in

addition to the Youngs to investigate the tip, an officer drove

past    the    Youngs'       property      and        observed    four       other   equipment

trailers sitting along the side of the road.                                 Based upon this

observation and the fact that two trailers had recently been

reported stolen, the Sheriff’s Office obtained a search warrant.

When officers later executed the warrant, they                                seized several

items,    including         four       trailers,       at    least     one    of    which    they

conclusively identified as having been stolen.

               As    they    did       before    the    district       court,       the    Youngs

claim    that       the   two     searches       violated       their    Fourth      Amendment

rights.         The       Fourth        Amendment           protects     individuals        from

unreasonable searches and seizures when they have a reasonable

expectation          of     privacy.            Although         the    Fourth       Amendment

recognizes that an individual has a reasonable expectation of

privacy in his home and its curtilage, the “special protection

accorded by the Fourth Amendment to the people in their persons,

houses,       papers,       and    effects,       is     not     extended      to    the    open

fields.”            Oliver        v.    United        States,     466        U.S.    170,     176

(1984)(internal             citations           and     citation         marks       omitted).

Therefore,      “an       individual      has     no    legitimate       expectation         that

                                                 4
open    fields     will     remain     free       from    warrantless       intrusion         by

government officers.”          Id. at 181.

              After considering the requisite factors, the district

court found that the first search occurred in open fields and

not within the curtilage of the Youngs’ home.                            As to the second

search,   the      court    found      that    the       officers       executed    a    valid

search warrant.           In the alternative, the court concluded that

the    open   fields       doctrine     also      justified        the    second     search.

Therefore, the court held that the searches did not violate the

Youngs’ Fourth Amendment rights and, consequently, denied the

Youngs’ motions to suppress evidence obtained pursuant to the

searches.

              Courts consider four factors when deciding whether a

search occurred within the curtilage or open fields:                                 (1) the

proximity     of   the     area   to    the       home,    (2)    the     presence       of    an

enclosure     connecting      the      property      to     the     home,    (3)    how       the

property is used, and (4) steps taken to prevent observation of

the area by passers-by.              See United States v. Vankesteren, 553

F.3d 286, 289 (4th Cir. 2009) (citing United States v. Dunn, 480

U.S. 294, 301 (1987)).

              Applying these four factors, we find that the mini-

excavator     recovered      in   the    first       search       was    located    in    open

fields.       The Sheriff’s Office found it at least 500 feet from

the    Youngs’     residence;        indeed,        the    Youngs        could     not    even

                                              5
identify if the mini-excavator was actually located on their

property.     Additionally, the Youngs took no steps to prevent

observation of the area.

            As to the second search, we find that the affidavit

supporting      the         search      warrant          contained           sufficient,

individualized       information      to     support     a    finding       of    probable

cause.   Furthermore, the second search was also justified by the

open fields doctrine because the land on which the recovered

equipment     trailers      were     found      was    not        within    the   Youngs’

curtilage.     The land was not immediately next to the Youngs’

residence, there was no enclosure connecting the land to the

residence,    and     the    Youngs     had      taken       no     steps    to    prevent

observation     of    the     land    or       the    trailers       sitting      on   it.

Therefore, we find no reversible error in the district court's

disposition of this issue.            Accordingly, we affirm the denial of

the two motions to suppress.

            For the foregoing reasons, we affirm the judgment and

sentences imposed by the district court.



                                                                                  AFFIRMED




                                           6